COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §
                                                                 No. 08-09-00123-CV
                                                 §
                                                                    Appeal from the
 IN THE INTEREST OF N.E.M. and                   §
 K.R.M., MINOR CHILDREN,                                     225th Judicial District Court
                                                 §
                                                               of Bexar County, Texas
                                                 §
                                                                (TC# 2004EM504018)
                                                 §



                                 MEMORANDUM OPINION

        This appeal is before the Court for determination whether it should be dismissed for lack

of jurisdiction. Appellant, Mr. Goerge Mars, filed a notice of appeal on March 30, 2009. By

letter dated June 22, 2009, the clerk of this Court notified Mr. Mars of the Court’s intent to

dismiss the case for lack of jurisdiction as no final appealable order or judgment appeared in the

record. On July 1, 2009, Mr. Mars responded to the Court’s notice stating his grounds for

appeal, but the response does not state that a final appealable order has been entered in the case,

nor does it include evidence of such an order or judgment.

        Appellate courts generally have jurisdiction over final judgments, and such interlocutory

orders as the legislature deems appealable. TEX .CIV .PRAC.&REM .CODE ANN . § 51.012 and

§ 51.014 (Vernon 2008); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso 1997, no pet.).

Given the absence of a final judgment or other appealable order, we dismiss this case for lack of

jurisdiction.
August 12, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.




                                               -2-